Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is response to the preliminary amendment and papers filed 05/12/2021 for Application No. 17/293,443.  By the amendment, claims 1-22 are pending with claims 8-10, 12, 17 and 19 being amended.

Information Disclosure Statement
The information disclosure statement (IDS) received on 05/12/2021 has been considered by the examiner.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a dependent claim does not refer to a preceding claim. See MPEP § 608.01(n). Accordingly, the claim 16 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “increasing” in line 1 is unclear because the limitation does not clearly define what range or limit of the coefficient of friction that the surface is increasing to or from. In other words, is there a predetermined coefficient value that the surface being increased to? For the purposes of examination, the limitation is interpreted as any friction materials.
Claim 13 recites the limitation “increasing” in line 1 is unclear because the limitation does not clearly define what range or limit of the coefficient of friction the surface is increasing to or from. In other words, is there a predetermined coefficient value that the surface being increased to? For the purposes of examination, the limitation is interpreted as any friction materials.
Claim 16 recites the limitation “the launch device according to claim 18” in line 1 renders the claim indefinite because the claim does not refer to a preceding claim. This is improper and renders the scope of the claim unclear which claim it refers to. For the purposes of examination, the limitation has been interpreted as depending from claim 1. See MPEP 608.01(n)(I)(B)(2).
Claim 17 recites the limitation “the bearing is a ball bearing” which renders the claim indefinite because the preceding claim 15 defined the bearing as a ball bearing.  It is unclear whether the bearing is a ball or a roller bearing or both.  For the purposes of examination, the limitation has been interpreted as either one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 12, 14-21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lindemann (US 9,803,735 B2).
Regarding claims 1 and 21, Lindemann discloses a launch device (see at least Figure 1, i.e., torque converter 100) for coupling together a rotary output member of a prime mover (col. 3, lines 5-8, i.e., the crankshaft of the engine, hereinafter “crankshaft”) and a rotary input member of a transmission (116), the launch device comprising: 
a front cover (106) configured to connect to the rotary output member of the prime mover (crankshaft), 

a turbine (108) having a hub (138) configured to be connected to the rotary input member of the transmission (116), the turbine integrally or unitarily including a plurality of turbine blades (144) generally opposing the impeller blades (142), the impeller blades being shaped to direct a fluid contained within the chamber toward the turbine, and the turbine blades (144) being shaped to redirect the fluid back toward the impeller blades; 
at least one bearing (122) rotationally supporting one of the turbine (108) and the rear cover (104) for rotation about a central axis (i.e., axis of torque converter 100, hereinafter “axis100”), the bearing including a rolling element (col. 3, lines 18-20) and inner and outer members supporting the rolling element (Fig. 1, i.e., the retainer/cage/inner-outer races of bearing 122, not labeled, hereinafter “races122”); and 
a retention feature (126) including resilient teeth (112) extending in a radially angled direction relative to a first axial direction and allowing in the first axial direction assembling of the bearing to a supporting structure (i.e., made up of at least turbine 108 and ring 124 and front cover 106, hereinafter “SStructure106”) within the launch device, the teeth preventing disassembling of the bearing and the support structure in a second axial direction that is opposite to the first axial direction (Fig. 1; col. 3, lines 5-20).  

Regarding claim 2, Lindemann discloses the launch device according to claim 1, wherein the radially angled direction of the teeth (112) extends one of toward and away from a central axis (axis100) of the launch device (100).  

Regarding claim 10, Lindemann discloses the launch device according to claim 1, wherein the teeth (112) engage a surface of the bearing (i.e., the surface of retainer races122).  


Regarding claim 12, Lindemann discloses the launch device according to claim 1, wherein the teeth engage a surface of the supporting structure (SStructure106). 

Regarding claim 14, Lindemann discloses the launch device according to claim 1, wherein the supporting structure is one of the hub supporting the turbine, the front cover (106), the rear cover, the alignment stub engaging the front cover, or an inner race of a one-way clutch assembly.  

Regarding claim 15, Lindemann discloses the launch device according to claim 1, wherein the bearing is a roller bearing (col. 3, lines 18-19).  

Regarding claim 16, Lindemann discloses the launch device according to claim 18, wherein the inner and outer members are inner and outer races of the roller bearing (col. 3, lines 18-19).  

17, Lindemann discloses the launch device according to claim 15, wherein the bearing is a ball bearing (col. 3, lines 18-19).  

Regarding claim 18, Lindemann discloses the launch device according to claim 15, wherein bearing is a needle bearing (col. 3, lines 18-19).  

Regarding claim 19, Lindemann discloses the launch device according to claim 15, wherein the bearing is a needle roller thrust bearing (col. 3, lines 18-19).  

Regarding claim 20, Lindemann discloses the launch device according to claim 19, wherein the inner and outer members are cap carriers (Fig.1; col. 3, lines 18-19), the cap carriers including circumferentially extending axial and radial portions (i.e., inner/outer race of races122).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann.
Regarding claims 11 and 13, Lindemann discloses the invention substantially as claimed. However, Lindemann does not disclose the surface is a modified surface to increase the coefficient of friction between the surface and the teeth. It is common knowledge in the prior art to choose a known material that has sufficient friction coefficient in a torque converter for the application and intended use of that material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a surface of the bearing with a higher coefficient material in order to provide smooth sliding.

Regarding claim 22, 7 Lindemann discloses a launch device (see at least Figure 1, i.e., torque converter 100) for coupling together a rotary output member of a prime mover (crankshaft) and a rotary input member of a transmission (116), the launch device comprising: 
a front cover (106) configured to connect to the rotary output member of the prime mover, a rear cover (104) connected to the front cover and rotatable therewith, the front cover and the rear cover cooperating to define a chamber (Fig. 1, i.e., fluid chamber of the torque converter 100, not labeled), 
one of the front and rear covers integrally or unitarily defining an impeller having a plurality of impeller blades (142) extending into the chamber; 
a turbine (108) having a hub (138) configured to be connected to the rotary input member of the transmission, the turbine integrally or unitarily including a plurality of turbine blades (144) generally opposing the impeller blades, the impeller blades being shaped to direct a fluid contained within the chamber toward the turbine, and the turbine blades being shaped to redirect the fluid back toward the impeller blades; 
at least one bearing (122) rotationally supporting one of the turbine and the rear cover for rotation about a central axis (axis100), the bearing including a rolling element and inner and outer members (races122) supporting the rolling element; and 
a self-adjusting retention feature (i.e., spring 122) allowing for axial movement of the bearing relative to a supporting structure (SStructure106) in a first axial direction and preventing movement the bearing relative to the support structure in a second axial direction that is opposite to the first axial direction, whereby as components of the launch device wear and clearance between the components increases axial load reversals on the bearing cause movement of at least portion of the retention in the first direction reducing the clearance.
Lindemann discloses the claimed invention.  However, Lindemann does not discloses the self-adjusting retention feature having a function of allowing axial movement of the bearing relative to the supporting structure in the axial direction and preventing movement of the bearing relative to the support structure in the second axial direction. 
It is well known in the art to have a spring that is capable of self-adjusting in a torque converter device for the purpose of self-adjusting between components.

	39183506.1	
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann as applied to claim 1 above, and further in view of Kawamoto et al. (US 2002/0014073 A1).
Regarding claims 7 and 9, Lindemann discloses a substantially launch device as claimed.  However, Lindemann does not teach a groove defined in a portion of the supporting structure.
Kawamoto teaches a teeth 21, wherein a teeth 21 engage a groove 20 defined in a portion of the supporting structure (Fig. 2, i.e., annular flange 11) in a torque converter for the purpose of holding the teeth.
It would have obvious to one having ordinary skill in the art before the effective filing date of the invention for Lindemann to have a groove in a portion of the supporting structure as taught by Kawamoto in order to secure the teeth.


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record fails to disclose or render obvious a launch device having the combination features and arrangement recited in the preceding claim 1 and particularly “wherein the retention feature includes a locking ring mounted on one of the bearing and the supporting structure, the locking ring further including a ring portion and the teeth extending from the ring portion”.
Regarding claim 8, the prior art of record fails to disclose or render obvious a launch device having the combination features and arrangement recited in the preceding claim 1 and particularly “wherein the teeth engage a groove defined in a portion of the bearing”. 
Claims 4-7 are allowable to as being dependent upon the allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frary (US 2015/0053521 A1) discloses a two-pass multi-function torque converter with normally closed impeller clutch, see Figures 2 and 3;
Strong et al. (US 2013/0291528 A1) discloses a torque converter damper with dual input, see Figures 2 and 3; 
Abe et al. (US 7,094,179 B2) discloses a hydraulic transmission apparatus with lockup clutch, see Figures 1-3; 
Abe et al. (US 2004/0241104 A1) discloses fluid transmitting system with lock-up clutch, see Figures 1-3; and
Kawamoto et al. (US 2003/0196431 A1) discloses a stator support structure for torque converter, see Figures 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659